Citation Nr: 1400106	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for thoracolumbar spine degenerative arthritis.  

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy as secondary to thoracolumbar spine degenerative arthritis.  

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis status post arthroscopy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Navy from April 1975 to August 1977, and in the Army from July 1982 to March 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The August 2011 rating decision granted service connection for thoracolumbar spine degenerative arthritis and awarded a 20 percent rating.  The August 2013 rating decision granted service connection for left lower extremity radiculopathy secondary to thoracolumbar spine degenerative arthritis, and awarded a 10 percent rating.  As a result, that rating decision is also on appeal.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Since the April 1, 2011 effective date of the grant of service connection, the medical evidence of record shows that, the Veteran's thoracolumbar spine degenerative arthritis disability was predominantly manifested by pain and limitation of motion to, at most, to 50 degrees of flexion; there was no muscle spasm, guarding or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour. 

2.  Since the May 28, 2013 effective date of the grant of service connection, the Veteran's left lower extremity radiculopathy has been manifested by neurological impairment that approximates no more than mild incomplete paralysis. 

3.  Since the April 1, 2011 effective date of the grant of service connection, the Veteran's service-connected right knee degenerative arthritis has been manifested by complaints of pain with flexion limited, at most, to 130 degrees, normal extension, with no objective findings of instability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a thoracolumbar spine degenerative arthritis disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).  

2.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, secondary to the service connected thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8620 (2013).  

3.  The criteria for an initial rating in excess of 10 percent for a right knee degenerative arthritis status post arthroscopy disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5010 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a pre-discharge letter dated in December 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of different ratings for different periods of time, based on facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202   (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

Thoracolumbar spine degenerative arthritis

In an August 2011 rating decision, service connection was granted for thoracolumbar spine degenerative arthritis and an initial 20 percent disability was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  
 
Disabilities of the spine are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities. 

Intervertebral disc syndrome (DC 5243) may be rated under the General Rating Formula above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever provides for the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Service medical records show the Veteran had chronic lower back pain in service beginning in January 1984 and persisting through his active duty service.  In December 1991 and April 2006, he was diagnosed with back strain.  A December 2010 lumbar spine MRI showed degenerative disc and joint changes predominantly at the L4-5 level.  

In a May 2011 VA thoracolumbar spine examination the Veteran complained of moderate low back pain.  He stated the pain occurred 3 times per week with each occurrence lasting 3 hours.  The pain can be exacerbated by physical activity and is relieved by rest.  He reported flare-ups.  During flare-ups, he described experiencing functional impairment as pain, stiffness, and limitation of motion.  The treatment was pain medication and shots.  The Veteran stated his back disability limited his walking to an average of 3 miles and reported having symptoms of fatigue, spasms, and decreased motion.  The Veteran denied experiencing any incapacitating episodes in the previous 12 months.  On physical examination, there was no evidence of radiating pain on movement, muscle spasm, guarding, or weakness.  There was some tenderness described as paraspinals.  The Veteran had a range of motion of the thoracolumbar spine to 50 degrees of flexion, 20 degrees of extension, 20 degrees of right lateral flexion, 20 degrees of left lateral flexion, 15 degrees of right rotation, and 15 degrees of left rotation, each with pain.  Total range of motion was limited to 140 degrees.  There were no changes to the range of motion following repetitive motion testing.  The diagnosis was degenerative arthritis of thoracic and lumbar spine.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no ankylosis or atrophy present.  

In a February 2012 notice of disagreement, the Veteran reported having considerable pain on a daily basis due to his back disability.  He stated his back pain caused him to have sleep problems and difficulty walking.  The Veteran stated that he had good and bad days and requested another VA examination to assess his back disability.  

In the Veteran's October 2012 Form 9, he reported constant back pain, inability to exercise, difficulty doing his job, and again requested another VA examination to assess his back disability.  

A May 2013 VA examination report reflects that the Veteran complained of low back pain that was being treated with physical therapy and 800mg Motrin.  He stated he experienced radiating pain to his left calf and stiffness in the mornings that resolved during the day.  The Veteran reported flare-ups consisting of sharp pain turning to achiness, lasting 2-3 days, 2-3 times a month, with a pain level of 7-8.  He stated he had 75 percent less functionability during flare-ups.  On physical examination, the Veteran had a range of motion of the thoracolumbar spine to 75 degrees of flexion with painful motion beginning at 65 degrees, 10 degrees of extension, 15 degrees of right lateral flexion, 30 degrees of left lateral flexion, 10 degrees of right rotation, and 25 degrees of left rotation.  After 3 repetitions, the Veteran's range of motion was 70 degrees of flexion.  Functional loss after 3 repetitions was noted as less movement, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was no guarding, muscle spasm, or atrophy.  The Veteran reported occasional use of a brace when his pain is severe.  The examiner noted that the Veteran did not have IVDS.  The examiner found that the impact of the Veteran's lumbar spine disability on his ability to work was that he cannot sit more than 10 minutes without moving and cannot lift more than 20 pounds.  The Veteran stated that he has decrease in range of motion of 75 percent during his flare up.  He has decrease in 5 degrees of range of motion secondary to pain on use.  

The medical evidence of record shows that the Veteran's thoracolumbar spine disability is manifested by pain and flexion limited, at most, to 50 degrees.  Based on this symptomatology, a 20 percent rating is warranted for the Veteran's service-connected lumbar spine disorder.   An initial rating in excess of 20 percent is not for assignment in this case because the medical evidence has never shown ankylosis of the thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome that required bed rest by a physician.  According to the General Rating Formula for Diseases and Injuries of the Spine, at 38 C.F.R. § 4.71a , to warrant a rating in excess of 20 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  Neither of these has ever been demonstrated. 

The Board has considered entitlement to an increased rating due to pain and other factors causing functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board recognizes that in the May 2013 VA examination, the Veteran was found to have painful motion at 65 degrees and that he complained of a significant decrease of flexion with flare-ups.  However, even when considering additional functional loss due to pain or other factors, the evidence does not show limitation of flexion to 30 degrees or less, such that a higher initial rating would be warranted.  Therefore, the Board finds that a initial rating higher than 20 percent is not warranted due to consideration of pain or other factors causing functional limitation.  

Left lower extremity radiculopathy

A May 2011 VA examination report reflects that on physical examination there was no evidence of radiating pain.  
 
During the May 2013 VA examination it was noted that the Veteran had radicular pain or symptoms due to radiculopathy involving the left sciatic nerve.  The pain was described as intermittent pain of the left lower extremity.  There was no report of parasthesias, numbness, or other sign or symptom of radiculopathy.  The examiner noted the severity of the radiculopathy as mild on the left, with the right noted as not affected.

In an August 2013 rating decision, service connection was granted and a separate initial 10 percent disability rating was assigned for left lower extremity radiculopathy as secondary to the service-connected disability of thoracolumbar spine degenerative arthritis, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2013).  This Diagnostic Code refers to neuritis of the sciatic nerve.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.
  
Under Diagnostic Code 8620, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis; 60 percent is assigned when there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted when there is complete paralysis. 38 C.F.R. § 4.124a , Diagnostic Code 8620. 

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a , Diseases of the Peripheral Nerves. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

In this case, the record indicates generally mild symptoms of left lower extremity radiculopathy, specifically the Veteran's complaints of intermittent radiating pain, and a specific finding by the May 2013 VA examiner of mild incomplete paralysis.
In addition, there was no report of parasthesias, numbness, or other sign or symptom of radiculopathy.  Thus, the Board finds that while the Veteran is competent to describe his symptoms, the collective evidence of record does not indicate functional loss that is equivalent to moderate incomplete paralysis of this nerve.  Therefore, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for left lower extremity radiculopathy.

Right knee degenerative arthritis, status post arthroscopy

The Veteran's service medical records show treatment and diagnosis of right knee pain and injury.  His service medical records also note arthroscopic surgery of the right knee.  A March 2004 right knee MRI showed tricompartment knee joint osteoarthritis, free edge tear of the lateral meniscus, and complex tear of the posterior horn of the medial meniscus.  

At a March 2011 VA examination the Veteran reported weakness, stiffness, swelling, lack of endurance, locking, fatigability, tenderness, pain and dislocation.  He indicated that he does not experience heat, redness, giving way, deformity, drainage, effusion and subluxation.  He stated he had flare-ups 2-3 times per week, lasting 4-5 hours, with a pain level of 6/10.  The flare-ups were brought on by physical activity and bending, and alleviated with rest and Motrin.  On physical examination there was tenderness and crepitus. There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage, and no subluxation.  Range of motion testing revealed flexion to 130 degrees flexion and 0 degrees extension, each with pain.  There was no ankylosis.  Upon repetitive use there was no indication of pain, fatigue, weakness, lack of endurance, incoordination, or loss of range of motion.  The examiner diagnosed degenerative arthritis of bilateral knee joints.  

In a February 2012 notice of disagreement and October 2012 Form 9, the Veteran stated that he had difficulty walking and exercising due to his right knee pain.  He requested another VA examination to assess his right knee disability.  

In May 2013, the Veteran was afforded another VA examination.  At that time the Veteran reported having increased knee pain over the years.  The Veteran did not report flare-ups.  On physical examination, the Veteran's flexion was to 130 degrees with no objective evidence of painful motion, and extension was to 0 degrees with no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  Functional loss after repetitive use was noted as less movement than normal, weakened movement, pain, and interference with sitting, standing, and weight bearing.  He reported being unable to walk long distances at work without having pain in his knee and he was unable to kneel.  The Veteran reported using a brace occasionally for right knee pain.  Instability testing was normal and there was no evidence or history of recurrent patellar subluxation or disclocation.  The examiner further found that there was no flare-ups and no additional limitation on function or range of motion due to pain on use.  

The Veteran was granted service connection and assigned an initial 10 percent rating for right knee degenerative arthritis status post arthroscopy pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 (2013).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Diagnostic Code 5261 pertains to limitation of flexion of the knee.  38 C.F.R. § 4.71a , Diagnostic Code 5261 (2013).

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). 

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2013).

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating. Limitation to 15 degrees warrants a 20 percent rating.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2013).

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a , Plate II (2013). 

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment. 38 C.F.R. § 4.71a (2013).

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2013).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013). It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013). 

A claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Considering the objective medical evidence of record in light of the above criteria, the Board finds that a initial rating in excess of 10 percent for the Veteran's service-connected right knee degenerative arthritis disability is not warranted. 

First addressing limited motion, the Board notes that, collectively, the aforementioned evidence reveals that the Veteran has had normal extension, which would not warrant a compensable rating under Diagnostic Code 5261.  Moreover, while there has been some limitation of flexion of the right knee - to 130 degrees, such has not been shown to be to an extent that would warrant a compensable rating under Diagnostic Code 5260.  Thus (per 38 C.F.R. § 4.71a, Diagnostic Code 5003), no more than a 10 percent rating is warranted.  This is so even considering functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40  and 4.45 and DeLuca.  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain is not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260, much less the next higher, 20 percent rating under that diagnostic code.  Also for the reasons noted above, there is no basis for assignment of separate ratings for limited flexion and extension. 

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating right knee degenerative arthritis, but finds that no higher rating is assignable.  The Veteran has never demonstrated or been diagnosed with ankylosis of the right knee, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, 38 C.F.R. § 4.71a , DCs 5256, 5258, and 5262 are not for application. The Board has also considered DC 5257, for recurrent subluxation or lateral instability of the knee; however, as the May 2013 VA examination report is clearly negative for findings of instability in the Veteran's right knee, this diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.  

Extraschedular Consideration

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period have the Veteran's service-connected thoracolumbar spine degenerative arthritis, left lower extremity radiculopathy, and right knee degenerative arthritis  disabilities been shown to be so exceptional or unusual as to arrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for any of his service-connected disabilities on appeal.  There is no objective evidence revealing that any of her service-connected disabilities on appeal alone caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this case, the Board finds that schedular criteria are adequate to rate the Veteran's service-connected thoracolumbar spine degenerative arthritis, left lower extremity radiculopathy, and right knee degenerative arthritis disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In light of the above, there is no basis for staged ratings pursuant to Fenderson and the claims for initial higher ratings for thoracolumbar spine degenerative arthritis, left lower extremity radiculopathy, and right knee degenerative arthritis must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, the doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

An initial rating in excess of 20 percent for thoracolumbar spine degenerative arthritis is denied.  

An initial rating in excess of 10 percent for right knee degenerative arthritis is denied.  

An initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.  



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


